Reference to the opinion of the Court of Appeals (106 So. 898) will disclose the fact that it deals with no specific questions of error, states no proposition of law; the sum and substance of the opinion is that there is no error in the record. Under the rule heretofore observed by this court, in cases of this character — i. e., applications for certiorari to the Court of Appeals — the application in this case presents nothing that can be reviewed in this court. Ex parte Minderhout, 195 Ala. 420, 71 So. 91.
Writ denied.
ANDERSON, C. J., and SAYRE, GARDNER, and MILLER, JJ., concur.